                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              October 05, 2018
                          UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

GLENN FLOYD SMITH                        §
                                         §
             Plaintiff.                  §
                                         §
VS.                                      §     CIVIL ACTION NO. 3:18–CV–00023
                                         §
NANCY A. BERRYHILL, ACTING               §
COMMISSIONER OF THE SOCIAL               §
SECURITY ADMINISTRATION                  §
                                         §
             Defendant.                  §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      Pending before the Court is Plaintiff Glenn Floyd Smith’s Objections to

Magistrate Judge’s Recommendation (“Objections”). Dkt. 27. On February 22, 2018,

this case was referred to United States Magistrate Judge Andrew M. Edison pursuant to

28 U.S.C. § 636(b)(1). Dkt. 4. On August 19, 2018, Judge Edison filed a Memorandum

and Recommendation (Dkt. 26) recommending that Plaintiff Glenn Floyd Smith’s

Memorandum in Support of Motion for Summary Judgment (Dkt. 22) be DENIED;

Defendant Nancy A. Berryhill, Acting Commissioner of the Social Security

Administration’s Motion for Summary Judgment (Dkt. 24) be GRANTED; and the

decision of the Administrative Law Judge be AFFIRMED.

      On October 2, 2018, Plaintiff filed his Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to
which objection [has been] made.” After conducting this de novo review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).

       The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings and summary judgment record; and the briefing and

arguments of the parties. The Court ACCEPTS Judge Edison’s Memorandum and

Recommendation and ADOPTS it as the opinion of the Court.               It is therefore

ORDERED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 26) be
              APPROVED AND ADOPTED in its entirety as the holding of the Court;

       (2)    Plaintiff Glenn Floyd Smith’s Memorandum in Support of Motion for
              Summary Judgment (Dkt. 22) be DENIED;

       (3)    Defendant Nancy A. Berryhill, Acting Commissioner of the Social Security
              Administration’s Motion for Summary Judgment (Dkt. 24) be GRANTED;
              and

       (4)    The decision of the Administrative Law Judge be AFFIRMED.

       It is so ORDERED.

       SIGNED at Galveston, Texas, this 5th day of October, 2018.



                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




                                             2
